Citation Nr: 1734886	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus type II.
	 
2. Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from January 1955 to September 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Oakland, California, Regional Office (RO). 

In April 2017, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for diabetes, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim is reopened and REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.






FINDINGS OF FACT

1. In May 2003, VA denied service connection for diabetes mellitus type II. The Veteran was informed in writing of the adverse determination and his appellate rights in May 2003. He did not submit a notice of disagreement (NOD) with the decision.

2. The May 2003 rating decision is final.

3. Evidence associated with the claims file since the May 2003 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The May 2003 rating decision that denied service connection for diabetes mellitus type II is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence sufficient to reopen the Veteran's claim for diabetes mellitus type II has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In May 2003, the RO denied service connection for diabetes mellitus type II because the evidence indicated that the Veteran's diabetes did not begin in-service and was not related to the radiation exposure experienced by the Veteran. The RO also denied service connection on a presumptive basis due to herbicide exposure because the Veteran had no Vietnam service. The Veteran was informed in writing of the adverse decision and his appellate rights in May 2003. He did not submit an NOD. 

The evidence received prior to the May 2003 rating decision reflects that the Veteran had high glucose readings in 1993, almost 20 years after service separation and was never treated in-service for diabetes.

New and material evidence pertaining to the issue of service connection for diabetes was not received by VA or constructively in its possession within one year of written notice of the May 2003 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since May 2003 includes a private physician's disability benefit questionnaire (DBQ), letters from treating physicians, hearing testimony, statements from the Veteran, a DOD document showing that Agent Orange was used in Hawaii at a time when the Veteran was in the area, VA treatment records, and private treatment records. The record now includes multiple statements from the Veteran indicating that he served in Hawaii during the time Agent Orange was being used. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim for entitlement to service connection for diabetes mellitus type II is reopened.


ORDER

The Veteran's service connection claim for diabetes mellitus type II is reopened.





REMAND

Remand is necessary to obtain private medical records from the Veteran's current treating physician. Remand is also necessary to obtain a VA examination as to whether the Veteran's current diabetes is related to his service.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain all medical records from the Veteran's private treating physicians, including Aruna Chakravorty. See (VBMS Document: 05/18/2017 Correspondence)

2. Given the Veteran's recent submission, ascertain if the Veteran was exposed to any herbicides, either directly or presumptively, during his active service. 

3. If required, schedule the Veteran for any necessary  VA medical development. All indicated tests and studies should be accomplished and the findings reported in detail.

The examiner should address the following:

a) Whether the Veterans diabetes is related to any possible exposure to Agent Orange while in Hawaii or Guam. 

b) Whether the Veterans diabetes is directly related to the Veteran's service. The examiner is required to evaluate whether the Veteran's service caused diabetes even if the examiner concludes there was absolutely no exposure to Agent Orange. 

The examiner should consider the following:

*Enlistment, reenlistment, and retirement examinations that indicate the Veteran had no complaints of diabetes at enlistment, reenlistment, or retirement. See (VBMS Documents: 09/03/2014 STR - Medical & 09/03/2014 STR - Medical - Photocopy)

*An April 1994 private treatment note indicates a past history of diabetes mellitus which has been well-controlled by Glucotrol. (VBMS Document: 09/03/2014 STR - Medical - Photocopy)

*In a December 1998 private medical record the Veteran was seen due to substernal chest pressure. The clinician noted a prior history of diabetes mellitus with insulin injections beginning in 1994. His diabetes improved after receiving chemotherapy for colon cancer and he was on oral medications since 1994. (VBMS Document: 03/10/2003 Medical Treatment Record - Non-Government Facility)

*Private medical records from February 1999 to May 2002 indicate the Veteran received lab testing to monitor his diabetes. (VBMS Document: 03/10/2003 Medical Treatment Record - Non-Government Facility)

*A Department of Defense (DOD) document indicates Agent Orange testing was conducted at Kauai Branch Station near Kapaa, and Kawai (aka "Kauai") in Hawaii during the time period the Veteran was in the area. (VBMS Document: 07/24/2008 Military Personnel Record)

*A February 2009 letter from Dr. L.Y. indicates the Veteran has had "long-standing diabetes" and states Dr. L.Y. has been treating him since July 1995. (VBMS Document: 03/04/2009 Third Party Correspondence)

*A November 2009 letter from Dr. L.Y. states the Veteran was stationed in Pearl Harbor and operating off the coast of Hawaii when Agent Orange was being sprayed at Kauai beach. (VBMS Document: 01/07/2010 Third Party Correspondence)

*An October 2009 VA treatment record indicates the Veteran has a history of diabetes and is treated by a private doctor for the condition. (VBMS Document: 04/06/2010 Medical Treatment Record - Government Facility)

*A January 2010 letter from the Veteran indicated that he was stationed in Hawaii as a crew member of the USS COUCAL and was operating off the coast of Hawaii from December 1966 to October 1967. The Veteran also references his Navy records and a Department of Defense document which lists the Kauai Beach Station in Hawaii as a location where herbicides were sprayed. The Veteran also indicated that Guam and Panama were added to the list of locations where Agent Orange was sprayed. The Veteran reported that he was a crew member of the USS Breckenridge and the USS Benjamin Franklin from April 1967 to June 1973 during which time he flew from Pearl Harbor to Guam to conduct patrols. (VBMS Document: 01/07/2010 Buddy / Lay Statement)

*A February 2010 VA treatment record indicates the Veteran has had diabetes for about 35 years and becomes hypoglycemic about once a month. The Veteran reported treatment with Lantus. (VBMS Document: 04/06/2010 Medical Treatment Record - Government Facility)

*In a March 2014 diabetes Disability Benefits Questionnaire (DBQ), a private physician recorded the Veteran's "disability is related to his diabetes..." (VBMS Document: 03/28/2014 VA Examination)

*In March 2016 a US Army and Joint Services Records Research Center (JSRRC) finding reflects the Veteran's claims about Agent Orange exposure during his time in Hawaii and Guam but determined there was not sufficient evidence to conclude the Veteran was exposed to Agent Orange while in service. (VBMS Document: 03/15/2016 VA Memo)

*In the Veterans April 2017 hearing testimony he indicated the intent to augment the existing private physician's nexus opinion. The Veteran also contended that the private physician who completed his March 2014 DBQ may have made a typo when writing "disability is related to his diabetes" in the conclusion section of the DBQ. (VBMS Document: 04/25/2017 Hearing Transcript)

*Please review all other relevant evidence to develop a complete picture of the history of this Veteran's diabetes.

3. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


